Citation Nr: 0620168	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-23 487	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service connected residuals of a right wrist, 
scaphoid (navicular) closed fracture with non-union 
associated degenerative joint disease with carpal 
instability.



ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for residuals of a 
right wrist, scaphoid (navicular) closed fracture with non-
union associated degenerative joint disease with carpal 
instability and assigned a 10 percent rating.


FINDING OF FACT

The veteran's left wrist disability is manifested by pain and 
limitation of motion; ankylosis of the wrist has not been 
demonstrated by the competent medical evidence of record.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for residuals of a right wrist, scaphoid (navicular) 
closed fracture with non-union associated degenerative joint 
disease with carpal instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Valid notice must meet both timeliness and content 
requirements.  It must be given to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the veteran with a notice 
letter in February 2003, prior to the initial decision on his 
claim in May 2003.  Pertinent to the issue on appeal, that 
letter did not inform the veteran of the information or 
evidence needed to substantiate the initial disability rating 
element of his service connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006) (holding the notice 
requirements of 38 U.S.C.A. § 5103(a) apply generally to all 
five elements of a service connection claim).  However, once 
a service connection claim has been granted, and an initial 
disability rating and effective date have been assigned, 
section 5103(a) notice has served its purpose and is no 
longer required because the claim has already been 
substantiated.  Id. at 490-91.  Therefore, even if 
insufficient notice was provided in this case prior to the 
May 2003 award of service connection and assignment of an 
initial disability rating and effective date, any such error 
was nonprejudicial.  Id. at 493.  The veteran's service 
connection claim has been proven and the purpose underlying 
VA's duty to notify has been fulfilled.

The duty to assist the veteran also has been satisfied.  
Service medical records as well as post-service VA medical 
records are in the claims folder and were reviewed by both 
the RO and the Board in connection with the appellant's 
claim.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  In compliance with 
the requirements of 38 U.S.C.A. §§ 5104 and 7105(d) and 
38 C.F.R. § 3.103(b), the RO provided the veteran with the 
May 2003 rating decision and April 2004 Statement of the Case 
(SOC) which explained the reasons behind its denial of an 
initial rating higher than 10 percent and informed the 
veteran of the applicable rating criteria and laws and 
regulations relevant to obtaining a higher rating.  See 
Dingess, 19 Vet. App. 473 at 490-91.  Further, the veteran's 
request for a higher rating was readjudicated in the SOC.  
For these reasons, the Board concludes that VA has met its 
duty to assist the veteran in this case.

Background

Service medical records indicate the veteran injured his 
right wrist in a motorcycle accident in September 1968.  X-
ray data revealed a fracture of the corpal navicular bone 
with minimal displacement, and the veteran received wrist 
casting which was removed in November 1968.  At that time, 
the veteran's wrist demonstrated no swelling or limitation of 
motion, and x-rays showed no evidence of a fracture.  On a 
separation examination in December 1971, no right wrist 
disability was noted and the examiner evaluated the veteran's 
upper extremities as normal.
 
The veteran received a VA examination of his wrist joints in 
April 2003.  The examiner reviewed the claims folder and 
noted the history of in-service treatment in regard to the 
right wrist.  During the examination, the veteran reported 
that he had never regained pain free wrist motion and full 
hand function following the motorcycle accident and that the 
pain had gradually worsened.  He described pain on repetitive 
use of his wrist, such as when he used a hammer or screw 
driver, and he indicated that he would alter his grasp and 
hand position to minimize pain and would otherwise generally 
limit the use of his right wrist.

The examiner found slight puffiness over the dorsoradial base 
of the right thumb/hand/wrist, but no definite edema.  The 
veteran kept his wrist in moderate ulnar deviation and 
neutral.  The examiner noted four plus right radial snuff box 
tenderness.  With passive range of motion, there was definite 
palpable painful crepitus over the scaphoid, and with volar 
ballottement of the distal scaphoid pole, there was a 
sensation of mobility and increase in wrist joint pain.  On 
gross grasp, grip strength test, the right hand was markedly 
weaker than the left.  Range of motion for the right wrist 
was as follows: active flexion from 0 to 30 degrees; active 
extension from 0 to 50 degrees; active radial deviation from 
0 to 10 degrees; active ulnar deviation from 0 to 30 degrees; 
passive flexion from 0 to 30 degrees and painful; passive 
extension from 0 to 50 degrees and painful; passive radial 
deviation from 0 to 10 degrees and painful; and passive ulnar 
deviation from 0 to 30 degrees and painful.  Comparatively, 
left wrist active range of motion was normal in all planes.  
Repetitive motion of the veteran's right wrist was limited to 
active degrees (no force) with minimal pain at 10 
repetitions.  The examiner estimated an additional impairment 
of the right wrist of 50 degrees flexion, 20 degrees 
extension, 10 degrees radial deviation, and 15 degrees ulnar 
deviation on the basis of painful motion, pain with use, and 
limited endurance.  Flare-ups were found to be primarily 
associated with increased use and did not appear to warrant 
additional degrees of motion limitation.

X-rays of the right wrist, taken in conjunction with the 
examination, showed a previously fractured scaphoid, but no 
evidence of avascular necrosis.  Degenerative changes were 
also appreciated.

The examiner provided a diagnosis of a right wrist scaphoid 
(navicular) closed fracture with non-union and associated 
secondary degenerative joint disease and carpal instability 
with pain and limited motion residuals.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In this case, the veteran contends that the initial 10 
percent disability rating assigned for residuals of his right 
wrist, scaphoid (navicular) closed fracture with non-union 
associated degenerative joint disease with carpal instability 
was incorrect and a higher rating should be awarded that more 
accurately reflects the severity of his symptomatology.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Such functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.; see DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995) 
(mandating consideration of functional loss due to pain on 
use or during flare-ups when rating a disability based upon 
the limitation of motion diagnostic codes).
 
With respect to joints in particular, an evaluation of 
disability shall address range of motion, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity, and atrophy of disuse.  38 C.F.R. 
§ 4.45; see Deluca, 8 Vet. App. at 207.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative joint disease (arthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  Limitation of motion of the wrist is addressed in 
38 C.F.R. § 4.71a, Diagnostic Code 5215, and provides that a 
10 percent rating may be assigned for palmar flexion limited 
in line with the forearm or for dorsiflexion less than 15 
degrees.  There is no higher evaluation under this particular 
diagnostic code.  In order to warrant a rating greater than 
10 percent, the evidence must show ankylosis of the wrist.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.

After a careful review of the record, the Board finds no 
evidence indicative of the required ankylosis.  The evidence 
is clear that the veteran has arthritis with associated pain 
and limitation of movement in regard to his right wrist.  The 
range of motion findings from the July 2003 VA examination 
establish palmar flexion limited in line with the forearm, 
and under Diagnostic Code 5215, the veteran is entitled to 
the maximum 10 percent rating for limitation of motion of the 
wrist.  Ankylosis, however, was neither indicated on the X-
rays nor diagnosed by the VA examiner, and the evidence does 
not show that the veteran has functional loss equivalent to 
ankylosis of the right wrist.  In the absence of such a 
finding, there is no basis for the assignment of a higher 
rating.  Accordingly, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim.

In reaching this decision, the Board has specifically 
considered the functional loss due to pain as reported by the 
veteran and addressed by the VA examiner.  See DeLuca, 8 Vet. 
App. 202.  However, when a veteran is assigned the maximum 
disability evaluation under a limitation of motion diagnostic 
code, as in this case, pain cannot be the basis for a further 
increase.  Spencer v. West, 13 Vet. App. 376, 382 (2000).

The Board also has given consideration to the provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, entitlement 
to an initial disability rating in excess of 10 percent is 
denied.




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service connected residuals of a right wrist, 
scaphoid (navicular) closed fracture with non-union 
associated degenerative joint disease with carpal instability 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


